By the Court.

Lumpkin, J.
delivering the opinion.
[1.] This bill was filed by the representatives of David Clarke, deceased, suggesting doubts as to the proper construction of the will of the deceased, and asking direction as to the proper execution thereof. The legatees against whom it was brought, admitted, by their answer, that the doubts and difficulties suggested by the complainants did exist and interpose serious obstacles to the fulfilment of the trust created by the will; and consequently, concurred in the prayer for direction, &c.
The bill was dismissed, upon what ground, we are not informed by the record. And to reverse this decree, this writ *488of error is prosecuted. No reason occurs to this Court, why this is not a proper case for the interposition of a Court of' Equity. And with that intimation, we remand the cause, taking it for granted that, upon the hearing, a proper decree will be rendered; such an ore as will accomplish the objects: of the testator; or if this be not practicable, as nearly so as possible — due regard being had to the rights and interests of' minors, as well as all others concerned.